 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDBor-Ko Industries,Inc.andDistrictNo. 10,InternationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO, Petitioner. Case30-RC-984February25, 1970DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSPursuant to a Stipulation for Certification uponConsent Election approved January 29, 1969, ' anelection by secret ballot was conducted on February14,under the direction and supervision of theRegionalDirectorforRegion30,among theemployees in the agreed-upon unit. Thereafter, thePetitionerfiledtimelyobjectionstoconductaffecting the results of the election. On June 20, theparties, by written stipulation, agreed to the holdingof a second election. On August 15, a secondelectionby secret ballot was conducted. At theconclusion of the election, the parties were furnishedatallyofballotswhichshowedthatofapproximately 97 eligible voters, 53 cast ballots for,and 35 cast ballots against, the Petitioner. Therewere 4 challenged ballots which were insufficient toaffect the results of the election. Thereafter, theEmployer timely filed objections to conductaffecting the results of the election.InaccordancewithNationalLaborRelationsBoard Rules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirectorconductedaninvestigationand,onSeptember 19, issued and duly served upon thepartieshisReport on Objections, in which hedirected that a hearing be held to resolve the issuesraised by the objections. He further ordered that theHearing Officer designated to conduct the hearingprepare and cause to be served on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said issues.Pursuant to the Regional Director's Order, ahearing was held before Paul J. Cherner, HearingOfficer.All parties participated and were given fullopportunity to examine and cross-examine witnessesand to introduce evidence bearing on the issues. OnNovember 19, the Hearing Officer issued and dulyserved on the parties his Report on Objections inwhich he recommended that the objections beoverruled in their entirety, and that a Certificationof Representativeissue.The Employer timely filedexceptions to the report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theAll dates hereinafter are 1969Board has delegated its powers in connection withthis case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriateforcollectivebargainingwithin themeaning ofSection 9(b) of the Act:Allproductionandmaintenanceemployees,including toolroom employees, of the Employer atitsMilwaukee,Wisconsin, plant; excluding officeclerical employees, professional employees, guardsand supervisors, as defined in the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theHearing Officer's Report, the Employer's exceptionsand brief, and the entire record in the case, andhereby orders a new election for the reasons givenbelow. ZOn August 13, 2 days before the election,Petitionerheldanall-dayopen house for unitemployees at a restaurant near the Employer'splant.On several occasions during the open house,Spehert, Petitioner's business representative, statedtoemployeesthattheEmployerhadbeen"cheating" the employees on overtime pay for thepast 7 years, ' that the Wage and Hour Division ofthe Department of Labor had been contacted, andthataftertheDivision'sinvestigationof theEmployer's records, the employees would receivebackpay. In addition, Spehert circulated among theemployees a copy of a letter, dated August 12, thathe had sent to the Wage and Hour Divisionrequestingan investigationof the Employer'srecords. Spehert's statements were discussed amongthe employees in the plant lunchroom the followingday. Some time after the election, the Wage andHour Division investigated the Employer's records,and found them to be in good order,The Hearing Officer recommended dismissal ofthis objection on the grounds that Spehert had alegal right to contact the Wage and Hour Division;that the employees possessed independent knowledgewith which to evaluate Spehert's statements; that therecordshowed that the employees laughed atSpehert's statements; and that Spehert was notAs the Board finds objection 5 a sufficient basis to warrant setting asidethe election,we find it unnecessary to discuss objections I through 4'One of the employees who testified on this point said that Spehertstated that he had "proof'that the Employer had been cheating181NLRB No 46 BOR-KO INDUSTRIES, INC.293shown to be in an authoritative position whereby hewould possess intimate knowledge of the subjectmatter.We do not agree that Spehert's conduct isunobjectionableA misrepresentation of this naturecould undoubtedly have a material effect upon theattitudeof employees toward the Employer andtowardtheirneedforunionrepresentation.Spehert's false statements reflected unfairly not onlyupon the Employer's integrity in complying withfederal law, but also upon the Employer's honesty indealing with its employees. The record establishesthatSpehert had no reasonable basis for baldlyaccusing the Employer of "cheating" on overtime. 'The record also shows that, while one employeetestified that other employees laughed about theaccusation, others were not sure whether or not itwas true, and that there had been considerableconcernamong employees in the past aboutovertime pay.The employees' testimony at the hearing in thismatter belies the Hearing Officer's conclusion thatthey had independent knowledge with which toevaluatethesituation.Almost everywitnessexamined on this matter, including Spehert, testifiedthat the pay stubs were too complex for evaluatingthe validity of employee complaints. On the otherhand, Spehert was Petitioner's business agent, andas such, very likely appeared to the employees to beknowledgeable in the field of wage and hour lawsThis belief in Spehert's knowledge and authoritycould only have been reinforced when the employeesreadSpehert's letter to theWage and HourDivision,complaining about deficiencies in theirovertime pay.We conclude, therefore, that Spehertwasresponsible for a serious misrepresentation, materialto the issues and to the voting decision of theemployees; that the employees were in no positionto evaluate the accuracy of the misrepresentations,and many of them may have been influenced bySpehert's statement; and that Spehert's position as apaid union representative invested his misstatementswith the appearance of emanating from a sourcewhich could be expected to be authoritative aboutthe application of the wage and hour laws.For the above reasons, we find merit in objection5.Accordingly,we shall order that the secondelectionbe set aside, and shall direct that a newelection be held.ORDERIt ishereby ordered that the election conductedherein on August 15, 1969, be, and it hereby is, setaside.[DirectionofThirdElection'omittedfrompublication.]'Spehert testifiedthat he had received many complaints from employeesaboutovertime pay, and hadbeen investigating the matter for about 8monthspriorto the electionWhen asked whyhe had waiteduntil 3 daysbeforethe election to write to the Departmentof Labor, Speherttestifiedthat only on August 10 had he receivedthe conclusive evidence which hedeemed necessary before he would approach a governmentalbody such astheWage and Hour DivisionHowever, oncross-examination as to thenature of this evidence,Spehertmerely reiteratedhis prior testimony aboutreceiving complaintsfor the past8months, and also stated that he hadreceivednumerous pay stubsfrom employees,although he mentioned onlyemployeeZientaraby name These stubs,however, rather thansupportingSpehert's suspicionof "cheating," were, by his own testimony,unusablefor calculationsin that respect'In order toassure that all eligible votersmay have the opportunity tobe informedof theissues in the exerciseof their statutoryright to vote, allparties tothe election shouldhave access to a list of votersand theiraddresseswhichmaybe used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company.394 U S. 759 Accordingly, it is herebydirected that an electioneligibilitylist, containing the names and addresses of all the eligible voters, must befiled by the Employer withthe Regional Director for Region30 within 7days after the date ofissuanceof this Notice of Third Election by theRegionalDirectorThe Regional Directorshallmakethe listavailable toallparties tothe electionNo extensionof time to file thislist shall begrantedby theRegionalDirector exceptinextraordinary circumstancesFailure to comply withthis requirement shall be grounds for setting asidethe election whenever proper objections are filed